Citation Nr: 1442208	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of thoracolumbar fusion at T9 and L1, in excess of 10 percent prior to March 22, 2012, and in excess of 20 percent from March 22, 2012.

2.  Entitlement to an initial rating for cervical intervertebral disc syndrome in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1980 to August 1989, and the United States Navy from October 1997 to March 2003 and from June 2004 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which awarded service connection for the Veteran's cervical intervertebral disc syndrome with an initial evaluation of 10 percent, and an increased rating of 10 percent for the Veteran's postoperative residuals of thoracolumbar fusion at T9 and L1.  A subsequent April 2012 rating decision awarded an increased rating of 20 percent, effective March 22, 2014, for the Veteran's postoperative residuals of thoracolumbar fusion at T9 and L1.

The issues of service connection for anxiety and depression have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  For the period prior to March 22, 2012, the Veteran's postoperative residuals of thoracolumbar fusion at T9 and L1 manifested with functional forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; but not forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.

2.  For the period from March 22, 2012, the Veteran's postoperative residuals of thoracolumbar fusion at T9 and L1 manifested with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis; but not forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes. 

3.  For the period on appeal, the Veteran's cervical intervertebral disc syndrome manifested with functional forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; but not forward flexion of the cervical spine 30 degrees or less, combined range of motion of the cervical spine 170 degrees of less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, favorable ankylosis of the entire cervical spine; or any incapacitating episodes. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent prior to March 22, 2012, and in excess of 20 percent from March 22, 2012, for postoperative residuals of thoracolumbar fusion at T9 and L1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235-5242 (2013).

2.  The criteria for an increased disability rating in excess of 10 percent for cervical intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the May 2010 rating decision on appeal, a November 2009 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), this letter included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for both conditions on appeal was most recently afforded in March 2012.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent March 2012 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his postoperative residuals of thoracolumbar fusion at T9 and L1 and cervical intervertebral disc syndrome.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Generally Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

The Veteran is currently rated at 10 percent from December 1, 2009, and 20 percent from March 22, 2012, for postoperative residuals of thoracolumbar fusion at T9 and L1.  The Veteran was originally service connected for this condition effective August 16, 1989 under previous rating criteria.  However, in September 1996 the Veteran submitted a statement renouncing his benefits.  

In addition, the Veteran is currently rated at 10 percent effective December 1, 2009, for cervical intervertebral disc syndrome, under Diagnostic Code 5243.  As a result, both of the Veteran's disabilities will be evaluated under the General Formula for Diseases and Injuries of the Spine.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  There has been no documentation of incapacitating episodes for either disability, and as a result, an evaluation will be made under the General Rating Formula.

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a .

A cervical spine injury is rated as follows: a 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

III.  Postoperative Residuals of Thoracolumbar Fusion at T9 and L1

      Period Prior to March 22, 2012

At the Veteran's May 2010 VA examination, the examiner noted that the Veteran's gait was normal and there was tenderness to palpation to the left side of the lumbar spine near the site the Veteran received a bone graft, however, there was no tenderness on the spinal column itself.  The following range of motion was taken for the thoracolumbar spine: forward flexion 80 degrees with pain at 80 degrees; extension 10 degrees without pain; right and left rotation to 30 degrees with pain at 30 degrees greater when rotating to the left; right and left lateral flexion 20 degrees with pain at 20 degrees greater upon flexion to the right.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted for this time period.   Even with consideration of painful flexion, objective findings from the Veteran's May 2010 VA examination are consistent with a 10 percent evaluation, but no greater.  Forward flexion is greater than 60 degrees, combined range of motion of the thoracolumbar spine is greater than 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, the Veteran's limitation of motion did not closely approximate the criteria for a higher rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination upon repetitive motion testing.  The examiner did note that he experienced increased pain on repetitive motion testing.  However, even with pain, the Veteran's flexion was limited to 80 degrees, well above the 60 degrees or less contemplated by a higher rating.  The Veteran reported no episodes of giving way or falling due to his back.  The examiner noted flattening of the normal curvature, however, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

      Period From March 22, 2012

At the Veteran's March 2012 VA examination the following range of motion was taken for the thoracolumbar spine: forward flexion 80 degrees with pain at 70; extension 25 degrees with pain at 20; right lateral flexion 25 degrees with pain at 20; left lateral flexion 25 degrees with pain at 20; right lateral rotation 25 degrees with pain at 20; left lateral rotation 25 degrees with pain at 20.  Upon repetitive motion testing: forward flexion 75 degrees; extension 20 degrees; right lateral flexion 20 degrees; left lateral flexion 20 degrees; right lateral rotation 20 degrees; left lateral rotation 20 degrees.  The examiner noted that additional functional loss and functional impairment upon repetitive motion testing resulting from less movement than normal, excess fatigability, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.

The Veteran had paraspinal muscle spasm and tenderness in the lumbar spine region.  The examiner noted guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the Veteran did have intervertebral disc syndrome (IVDS) of the thoracolumbar spine, however he had no incapacitating episodes over the last 12 months.  The examiner also noted impact on the Veteran's ability to work, resulting from functional limitations.

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted for this time period.   Objective findings from the Veteran's May 2010 VA examination are consistent with a 20 percent evaluation, but no greater.  Despite complaints of painful motion, forward flexion is greater than 30 degrees and there is no ankylosis of the thoracolumbar spine.  There is, however, evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, consistent with a 20 percent evaluation.

In reaching these conclusions for both time periods, the Board has also considered private treatment records, however notes that these do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria.  Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board also notes the May 2010 examiner's statement that the Veteran experienced increased pain upon repetitive motion testing.  While the examiner did not provide range of motion findings after repetitive motion testing, he does state that there is no further loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  

IV.  Cervical Intervertebral Disc Syndrome

The Veteran's May 2010 VA examiner noted complaints of pain ranging between 1/10 to 4/10 in the Veteran's neck.  The Veteran complained of a grinding sensation in the neck with motion, and has flare-ups approximately two times per month caused by increased activity and stress.  The Veteran's activities of daily living were not affected by the neck and the Veteran's job was not affected other than having to take frequent breaks.  Walking and standing was not affected and the Veteran reported no episodes of falling due to the neck.

Upon examination the cervical spine maintained normal architecture, had tenderness to palpation from C4 to C7, and no palpable or audible crepitus.  Range of motion findings were as follows: forward flexion 45 degrees without pain, extension 30 degrees with pain at 30 degrees, right rotation 70 degrees with pain at 70 degrees, left rotation 60 degrees with pain at 60 degrees, left lateral flexion 30 degrees with pain at 30 degrees, right lateral flexion 30 degrees with pain at 30 degrees.  The Veteran did not exhibit further loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  He did however, notice increased pain and a grinding sensation upon repetitive motion.

The Veteran's March 2012 VA examination documented the following range of motion: forward flexion 40 degrees with pain at 35; extension 35 degrees with pain at 30; right lateral flexion 40 degrees with pain at 35; left lateral flexion 40 degrees with pain at 35; right lateral rotation 70 degrees with pain at 55; left lateral rotation 70 degrees with pain at 55.  Upon repetitive motion testing range of motion was: forward flexion 35 degrees; extension 30 degrees; right lateral flexion 35 degrees; left lateral flexion 35 degrees; right lateral rotation 65 degrees; left lateral rotation 65 degrees.  Functional loss and impairment after repetitive motion testing resulting from the contributing factors of less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  

The examiner noted localized tenderness or pain to palpation and guarding and muscle spasm.  However, guarding and muscle spasm was not severe enough as to result in abnormal gait or spinal contour.  The examiner noted that the Veteran's IVDS did not result in any incapacitating episodes over the past 12 months.  The examiner also noted impact on the Veteran's ability to work, resulting from functional limitations.

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's cervical spine IVDS is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 10 percent evaluation, but no greater.  Forward flexion even with pain and after repetitive testing is greater than 30 degrees, the combined range of motion of the cervical spine is greater than 170 degrees, and there is no ankylosis of the cervical spine.

In reaching this conclusion, the Board has again considered private treatment records, however notes that these do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria.  Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

V.  Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for both his postoperative residuals of thoracolumbar fusion at T9 and L1 and cervical intervertebral disc syndrome.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for either disability that the available schedular evaluations for the service-connected postoperative residuals of thoracolumbar fusion at T9 and L1 or cervical intervertebral disc syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's postoperative residuals of thoracolumbar fusion at T9 and L1 and cervical intervertebral disc syndrome with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for postoperative residuals of thoracolumbar fusion at T9 and L1, in excess of 10 percent from December 1, 2009, and in excess of 20 percent from March 22, 2012, is denied

Entitlement to an initial rating for cervical intervertebral disc syndrome in excess of 10 percent is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


